PER CURIAM.
We reverse the trial court’s denial of appellant’s motion for post-conviction relief and remand for an evidentiary hearing on appellant’s allegations of ineffective assistance of counsel by reason of his counsel’s alleged improper conduct in securing appellant’s agreement to plead guilty. See Ramsey v. State, 408 So.2d 675 (Fla. 4th DCA 1981). We also believe that the requirements of Florida Rule of Criminal Procedure 3.850 requiring that the motion be sworn were satisfied by counsel’s sworn attestation to the motion.
ANSTEAD, C.J., and LETTS and DOW-NEY, JJ., concur.